Order filed August 8, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00109-CV
                                    ____________

                            TAMBRIA LEE, Appellant

                                          V.

                        CRP RIVERSTONE, LP, Appellee


                  On Appeal from the County Court at Law #4
                           Fort Bend County, Texas
                    Trial Court Cause No. 18-CCV-063719

                                     ORDER

      Appellant’s brief was due July 31, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 23, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM